Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dossmann et al. (DE1795193). With regard to Claim 1, Dossmann discloses a dial (Fig. 2) for a timepiece (Fig. 1), the dial comprising: a flat ring (a) made of opaque material, having an external diameter (Fig. 1) and an internal diameter (Fig. 1), the ring having an upper surface (Fig. 2) and a lower surface (Fig. 2), a central disc (a’) made of opaque material having a diameter which is less than the internal diameter of the ring, the central disc being positioned concentrically with respect to the ring and essentially coplanar with the ring, such that an annular area (Fig. 2) is created between the disc and the ring, the central disc having an upper surface (Fig. 2) and a lower surface (Fig. 2) respectively oriented like the upper surface and the lower surface of the flat ring, and a part (Fig. 2) made of transparent material which covers the annular area and which is fixed to the central disc and to the ring, in order to join the ring and the central disc to each other, while creating an annular aperture (Fig. 2) between the disc and the ring, and wherein the transparent part covers at least one portion of the upper or lower surface of the central disc.
With regard to Claim 2, Dossmann discloses the transparent part being fixed to the central disc by bonding the transparent part to the surface portion.
With regard to Claim 3, Dossmann discloses the surface portion of the central disc covered by the transparent part being an annular portion (Fig. 2) which is on the periphery of the upper or lower surface of the central disc.
With regard to Claim 4, Dossmann discloses the transparent part having a flat annular shape (Fig. 2), the part comprising a central opening (Fig. 1) positioned concentrically with respect to the central disc, and dimensioned such that the transparent part covers the annular portion on the periphery of the upper or lower surface of the central disc.
With regard to Claim 5, Dossmann discloses the central disc including a relief portion (Fig. 1) surrounded by the annular portion, the relief portion being dimensioned such that the opening is positioned around the relief portion.
With regard to Claim 6, Dossmann discloses the opening and the relief portion being respectively provided with a radial protrusion (V) and a radial notch or vice versa, the protrusion being configured to engage in the notch, in order to only allow assembly of the transparent part to the central disc in one angular position of the part with respect to the central disc.
With regard to Claim 7, Dossmann discloses the transparent part covering at least one portion (Fig. 2) of the upper or lower surface of the ring, and wherein the transparent part is fixed to the ring by the bonding and/or screwing of the transparent part to the surface portion of the ring.
With regard to Claim 8, Dossmann discloses the surface portion of the ring covered by the transparent part being an annular portion (Fig. 2) which is on the inner periphery of the surface of the ring.
With regard to Claim 9, Dossmann discloses the annular portion being in an indented position (V) with respect to the rest of the surface of the ring.
With regard to Claim 10, Dossmann discloses the outer edge of the transparent part having geometric elements (d, t, u), which allow angular alignment of the transparent part with respect to the ring, and wherein the annular portion includes alignment elements (d, t, u) which correspond to the geometric elements on the outer edge of the transparent part.
With regard to Claim 11, Dossmann discloses the transparent part being fixed to the ring by at least a plurality of mounting screws (Fig. 2) comprising screw heads which extend over the outer edge of the transparent part.
With regard to Claim 12, Dossmann discloses the transparent part being fixed to the central disc by a first adhesive (v), the transparent part is fixed to the ring by at least a second adhesive (v), and the second adhesive is weaker than the first adhesive.
With regard to Claim 13, Dossmann discloses the transparent part being fixed to the central disc by a first adhesive (v), and the transparent part is fixed to the rings by screws (Fig. 2), without the application of adhesive.
With regard to Claim 14, Dossmann discloses the ring comprising on its upper surface a plurality of names of global locations (c) which represent the time zones of the world.
With regard to Claim 15, Dossmann discloses a timepiece (Fig. 1) comprising a dial (Fig. 2), the dial comprising: a flat ring (a) made of opaque material, having an external diameter (Fig. 1) and an internal diameter (Fig. 1), the ring having an upper surface (Fig. 2) and a lower surface (Fig. 2), a central disc (a’) made of opaque material having a diameter (Fig. 2) which is less than the internal diameter of the ring, the central disc being positioned concentrically with respect to the ring and essentially coplanar with the ring, such that an annular area (Fig. 2) is created between the disc and the ring, the central disc having an upper surface (Fig. 2) and a lower surface (Fig. 2) respectively oriented like the upper surface and the lower surface of the flat ring, and a part (Fig. 2) made of transparent material which covers the annular area and which is fixed to the central disc and to the ring, in order to join the ring and the central disc to each other, while creating an annular aperture (Fig. 1) between the disc and the ring, and wherein the transparent part covers at least one portion of the upper or lower surface of the central disc.
With regard to Claim 16, Dossmann discloses the dial comprising on the upper surface (Fig. 1) of the ring a plurality of names of global locations (c) which represent the time zones of the world, and wherein the timepiece includes beneath the dial a twenty-four hour disc (d) for marking the universal time with a plurality of markings (t) distributed over the twenty-four hour disc, and wherein the markings are aligned with the annular area between the disc and the ring of the dial.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art discloses timepieces, similar to Applicant’s claimed invention, having dials with rings and discs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN A LEON whose telephone number is (571)272-2008.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee S Luebke can be reached on 5712722009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EDWIN A. LEON/Primary Examiner, Art Unit 2833